Name: 2014/44/EU: Council Decision of 28Ã January 2014 on the conclusion of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union
 Type: Decision
 Subject Matter: health;  tariff policy;  international trade;  animal product;  trade;  America
 Date Published: 2014-01-30

 30.1.2014 EN Official Journal of the European Union L 27/1 COUNCIL DECISION of 28 January 2014 on the conclusion of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (2014/44/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2013/523/EU (1), the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (the revised MoU) was signed on 21 October 2013, subject to its conclusion at a later date. (2) The revised MoU should be approved, HAS ADOPTED THIS DECISION: Article 1 The revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union is hereby approved on behalf of the Union. The text of the revised MoU is attached to this Decision. Article 2 This Decision shall enter into force on the dayof its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) Council Decision 2013/523/EU of 18 October 2013 on the signing, on behalf of the European Union, of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (OJ L 282, 24.10.2013, p. 35).